Title: To John Adams from John Jay, 11 June 1821
From: Jay, John
To: Adams, John


				
					Dear Sir
					Bedford—West Chester County—N. York—11th June—1821—
				
				Since my last to you of the 7th. Ult. I have recieved your’s of the 30th. of April, and 13th. of May. As in the latter (which came to hand on the 19 May) you approved of an application to Mr. Duane for copies of what he calls our Journals, I did apply to him accordingly, by a Letter of which the following is a copy—vizt.“Bedford—Westchester County—N. York—22d. May 1821—”“SirOn the 24th. of March I recd. your Letter of the 16th. in answer to mine of the 13th. of that month. Accept my acknowledgments for the Delicacy which prompted you to dictate that answer from a Bed of Sickness, rather than permit Delay to give the appearance of Neglect. I regret your having made such a painful Effort under circumstances which afforded such cogent Reasons for Postponement.—On the 27th. of March I transmitted to President Adams a Copy of your Letter, but it was not before the 19th. of this month that his Answer came to my hands—I am thus particular, to account for my not having sooner replied to your Letter.From your Letter it appears that in your opinion the Journals in question are ascribed to us on competent Evidence. If in this you are not mistaken, they must be either the Letters—or copies of them—or Extracts from, or abridgments of them, which were written by us respecting the Negotiations for Peace in 1783.On the 17th. of Novr. 1783 I did write such a Letter to the Secretary for foreign affairs; but the following Remark in your’s leads me to conclude that the Journal ascribed to me, is neither that Letter nor a Copy of it. vizt.‘I am in Possession of two Journals—very short indeed, but as authentic as any public Documents ever were—one of them is entitled, as expressed, the Journal of John Jay Esqr. and the other of John Adams Esqr.’As my Letter to the Secretary was a very long one, the short Journal in your Possession cannot be more than an Abridgment, or a Compilation of Extracts from it—Such also is probably the case as to the Journal ascribed to Mr. Adams.—How judiciously such abridgments made have been made, or such Extracts selected and combined, are Inquiries which the intended Publication of those Journals renders interesting. Hence it becomes adviseable, and I think reasonable, to request that you will have the Goodness to send me Copies of those Journals—I will cheerfully defray the Expense of the Copies, and of every incidental charge.—If on Examination I find that the one called mine, is genuine and correct, I shall certainly admit it to be so—if incorrect, I will specify the Errors to you.—On receiving a Copy of the one ascribed to Mr. Adams, I will transmit it to him; and am persuaded that his Sentiments respecting it, will be communicated with perfect candor.—”“I hope that by this Time you are advanced beyond convalescence, for with the best wishes for the entire Restoration of your Health, I am / Sir / your obt. Servt““William Duane Esqr.”To this Letter the last mail brought me his answer—vizt.“Phila. 30 May 1821—”“SirI have recd. your Letter of the 22d., and am gratified to find that you recollect to have written some such Papers as were referred to—As this was the only Circumstance in which I could feel any concern, it has been thankfully received. As to giving Copies as suggested, I must be pardoned for declining to do so, for Reasons expressed in my former Letter—I am Sir with great Respect / Your obedt. Servt.”“Wm. Duane”“John Jay Esqr”From this Letter I conclude that his Journals are composed of Extracts from our Letters to the Secretary for foreign affairs; and that as those Extracts would evince their having been obtained indirectly from the Secretary’s office, he does not think it prudent to afford that Evidence by giving us Copies—I had understood that a Publication of the secret Journals of Congress had been ordered, but was not informed whether that order extended to All the official Letters referred to in those Journals, or only to a select number of them. If our Letters are to be published, I am of your opinion that we need give ourselves no Concern about Mr. Duane’s Extracts or Copies—In my Opinion the irritated State of the public mind and Feeling in this State, renders a Convention unreasonable. We are nevertheless to have one; and I should consent to be a member of it, if there was a Probability of such an Improvement in my Health, as would enable me to go to Albany and take a Seat in it—but of this there is no Prospect.—If our Intelligence respecting foreign nations is accurate, there is an Effervescence which portends considerable Changes in Europe, and perhaps in parts of Asia; but on this head there seems as yet to be more Room for conjecture than for calculation.—The Commonalty in general have doubtless acquired more Knowledge of the Rights of Man, but I fear not of the Institutions necessary to secure the Enjoyment of them.I have derived much Gratification from the Kindness which pervades your Letters, and remain / Dear Sir / your obliged and constant Friend
				
					John Jay—
				
				
					P.S. The Book you was so obliging as to send me contains much interesting matter, and I thank you for it—
				
			